DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-2 and 4-12) in the reply filed on 2/8/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022. 
 The requirement is still deemed proper and is therefore made FINAL.
   
Drawings
 Figures 1-4 are objected to because the unlabeled rectangular boxes (e.g. 2, 3, 5, 42 in Fig. 1-2) should be provided with descriptive text (e.g. unlabeled rectangular box 2 should be provided with “high-pressure gas generator” inside the box or adjacent to the reference number). See 37 CFR 1.83(a).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
 The abstract of the disclosure is objected to for undue length (Abstract exceeds 150 words).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “the valve” in line 7 is unclear, as three valves have been already been claimed (“the valve” in line 1 of claim 1, “first one-way valve” in line 2 of claim 2, and “second one-way valve” in lines 2-3 of claim 2), therefore it is unclear which “valve” is being referenced by “the valve” in line 7 claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim(s) 1, 4-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 208693501, see attached machine translated copy) in view of Wronski (US 2018/0125624).
Regarding claim 1, Liu discloses (Fig. 1) a water toothpick, comprising 
a high-pressure gas generator (gas storage tank 8), 
a valve (solenoid valve 10), 
a water supply (water source 1), 
a nozzle assembly (water toothbrush 18), 
wherein the high-pressure gas generator is communicated with the nozzle assembly (page 4 paragraph 1), the valve is arranged between the high-pressure gas generator and the nozzle assembly (see Fig. 1), and the water supply is respectively communicated with the nozzle assembly, so as to convey water in the water supply to the nozzle assembly (paragraph 1 page 4).
 Liu does not disclose a water tank (Liu discloses tap water) and therefore also does not disclose the water supply is respectively communicated with the water tank and the nozzle assembly, so as to convey water in the water tank to the nozzle assembly.
However, Wronski teaches (Fig. 2) a water toothpick comprising a water source (tap water) and a water tank (fluid reservoir 34, which contains water from the tap water source), wherein the water supply is respectively communicated with the water tank (due to the water supply providing water to the reservoir 34) and the nozzle assembly (69, which conveys water from the water reservoir 34 to user), so as to convey water in the tank to the nozzle assembly (paragraph [0140]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water toothpick of Liu to include a water tank, as taught by Wronski, for the purpose of providing for better control of water to the user by providing for an intermediate, static water source that is not dependent on the pressure and flow provided by a user’s water tap. 
 Regarding claim 4, modified Liu discloses the water supply comprises a water pump (water pump 46 of Wronski), and the water pump is respectively communicated with the water tank and the nozzle assembly (see Fig. 2 Wronski).
Regarding claim 5, modified Liu discloses a circuit board (microprocessor controller 2204 of Liu) and a power supply (power adaptor 2203), wherein the circuit board is provided with a control circuit (control relay 2205), the circuit board is electrically connected with the power supply (page 4 paragraph 5 Liu), and the high-pressure gas generator is electrically connected with the circuit board (page 4 paragraph 5).
Regarding claim 6, modified Liu discloses the valve is electrically connected with the circuit board (page 4 paragraph 5 Liu).
Regarding claim 7, modified Liu discloses a gas pressure sensor (air pressure sensor 9) wherein the gas pressure sensor is communicated with the high-pressure gas generator and electrically connected with the circuit board (page 4 paragraph 5 Liu).
 Regarding claim 8, modified Liu discloses the valve is a regulating valve (valve 10 is a solenoid valve).
Regarding claim 9, modified Liu discloses a third one-way valve (check valve 12 Liu) is arranged between the valve and the nozzle assembly, and a blocking direction of the third one-way valve is a direction flowing from the nozzle assembly to the valve (page 3 paragraph 13 Liu). 
Regarding claim 10, modified Liu discloses wherein the nozzle assembly comprises a water channel (channel from pump 17 to nozzle at tip of applicator 18) to be washed and a nozzle (tip on end of applicator), the nozzle is communicated with the water channel to be washed (see Fig. 1), and the water channel to be washed is respectively communicated with the high-pressure gas generator and the water supply (see Fig. 1).
Regarding claim 12, modified Liu discloses a high-pressure gas generator, the water supply and the valve, but does not disclose comprising a shell, wherein the shell is provided with a first end portion and a second end portion which are oppositely arranged, the high-pressure gas generator, the water supply and the valve are all located in the shell, the nozzle assembly is arranged close to the first end portion, and the water tank is connected with the second end portion.
However, Wronski teaches (Fig. 3-14) a shell (housing 12,14), wherein the shell is provided with a first end portion (12) and a second end portion (14) which are oppositely arranged, the high-pressure gas generator, the water supply and the valve are all located in the shell (gas charged accumulator 62, water supply 34 and valve 64 are located in shell 12), the nozzle assembly is arranged close to the first end portion (arranged close to portion 14), and the water tank is connected with the second end portion (connected to portion 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water toothpick of modified Liu to include a shell, wherein the shell is provided with a first end portion and a second end portion which are oppositely arranged, the high-pressure gas generator, the water supply and the valve are all located in the shell, the nozzle assembly is arranged close to the first end portion, and the water tank is connected with the second end portion, as taught by Wronski,  for the purpose of improving portability of the water toothpick by providing the components in a single unit.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 208693501, see attached machine translated copy) in view of Coss (US 5,655,906).
Regarding claim 11, modified Liu discloses a water channel to be washed and a nozzle, but does not disclose a fourth one-way valve arranged between the water channel and the nozzle, and a blocking direction of the fourth one-way valve is a direction flowing from nozzle to the water channel.
However, Coss teaches (Fig. 2-2A) a water toothpick comprising a water channel (15), a nozzle (50) and a fourth one-way valve (check valve 58) arranged between the water channel and nozzle and a blocking direction of the fourth one-way valve is a direction flowing from nozzle to the water channel (valve 58 prevents backflow of water from nozzle to water channel, see Col. 4 lines 43-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water toothpick of modified Liu to include a water channel to be washed and a nozzle, but does not disclose a fourth one-way valve arranged between the water channel and the nozzle, and a blocking direction of the fourth one-way valve is a direction flowing from nozzle to the water channel, as taught by Coss, for the purpose of preventing backflow of water from the tip to the water channel, thereby preventing contamination of the water. 
  
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shamis (US 2007/0193797) discloses a box assembly similar to that claimed by applicant.
Wildhack (US 2,467,413) discloses a box assembly similar to that claimed by applicant.
Janssen (US 2010/0273126) discloses a box assembly similar to that claimed by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785